Citation Nr: 1307913	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  08-20 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for decreased muscle strength in the left leg secondary to left knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1946 to November 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for decreased muscle strength in the left leg secondary to left knee arthritis.

In July 2009, the Veteran testified before a Decision Review Officer at the RO.  A copy of that hearing transcript has been associated with the claims file.

The matter was remanded by the Board in September 2011 for additional procedural and evidentiary development, and now returns to the Board for further review.  

The Veteran's Virtual VA file has also been reviewed as part of his appeal, and a portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.




The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming service connection for decreased muscle strength in the left leg secondary to his service-connected left knee degenerative arthritis.  Notably, the Veteran is also service-connected for left knee instability.

The Veteran's claim was remanded by the Board in September 2011 to obtain his Social Security Administration (SSA) records.  The Veteran also did not waive initial review by the agency of original jurisdiction (AOJ) of recently submitted evidence pertaining to his claim.  See 38 C.F.R. § 20.1304(c) (2012) (any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Review of the claims file shows that correspondence dated October 2011 from the SSA indicates the Veteran's medical records were destroyed, and a January 2013 supplemental statement of the case demonstrates that the available evidence was reviewed by the AOJ.  Therefore, the directives of the September 2011 Board remand have been satisfied.  Stegall v. West, 11 Vet. App. 268 (1998). 

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.




A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Prior to receipt of the Veteran's June 2008 claim, and effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995), regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.

The recent amendment to 38 C.F.R. § 3.310 provides, in pertinent part, that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2012).

The Veteran was most recently afforded a VA examination in December 2012.  The examiner reviewed the claims file, obtained a history from the Veteran, and conducted a physical examination.  Based on this information, the examiner diagnosed the Veteran with left calf atrophy and weakness.  However, he concluded that this condition was not caused by the Veteran's left knee degenerative joint disease.  Rather, the Veteran had poorly controlled diabetes with peripheral neuropathy at the low extremities.  The neuropathy led to weakness and significant loss of muscle.  However, the examiner did not address whether the Veteran's left calf atrophy was aggravated by his left knee condition.  The "aggravation" section of the examination report was not completed.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An opinion that a disability is not related to or associated with another disability is not adequate to address the aggravation factor.  See Allen, supra.  Because the December 2012 examiner did not address the question of aggravation, a supplemental opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The claims file, including a copy of this remand, should be forwarded to the examiner who conducted the December 2012 VA examination to obtain a supplemental opinion.  The purpose of the opinion is to determine whether the Veteran's service-connected left knee arthritis and instability aggravated (a chronic worsening of underlying condition as opposed to a temporary flare-up of symptoms) his diagnosed left calf atrophy.

The following considerations will govern the examinations:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations.  All indicated tests and studies must be performed.

(c) The examiner must then provide an opinion as to whether the Veteran's service-connected left knee arthritis and instability has aggravated his left calf atrophy.

This must include a discussion as to whether any chronic residual resulting from the Veteran's service-connected left knee disabilities results in a chronic worsening of his left calf atrophy versus temporary flare-ups of symptoms.  To the extent possible, the requested opinion on aggravation should be premised on the baseline level of severity of the left calf atrophy disability before the onset of the service-connected left knee arthritis and instability.

(d) The physician must provide a complete explanation  for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

If the examiner is unable to render the requested opinion without resort to pure speculation, he or she should so state; however, a complete rationale for such a finding must be provided.

(e) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.





(f) If the December 2012 VA examiner is not available, then the claims file should be forwarded to another appropriate VA examiner, who should comply with the above instructions.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



